Citation Nr: 0912502	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypothyroidism, currently rated 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
hallux valgus of the right foot with residuals of 
bunionectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979, from November 1981 to April 1982, from March 2003 to 
March 2004, and from November 2004 to November 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

A hearing at the RO before the undersigned was conducted in 
March 2009.  A transcript of the proceeding is of record.  At 
that hearing, she submitted additional evidence, and waived 
RO consideration of that evidence.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased (compensable) rating 
for hallux valgus of the right foot with residuals of 
bunionectomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's hypothyroidism is manifested by the need for 
continuous medication, weight gain, fatigability, 
constipation, and mental sluggishness.


CONCLUSION OF LAW

The criteria for a 30 percent rating for hypothyroidism have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the appellant disagrees with 
the evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the appellant has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the appellant is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of the 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

When the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's hypothyroidism is evaluated pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7903, which provides a 10 
percent rating for hypothyroidism manifested by fatigability, 
or continuous medication required for control of symptoms.  A 
30 percent rating is warranted for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  An evaluation of 60 percent requires findings 
of muscular weakness, mental disturbance, and weight gain.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

The Veteran requires continuous medication to control her 
hypothyroidism.  On VA examination in March 2006, the Veteran 
complained of fatiguability and weight gain related to her 
hypothyroidism.  On VA examination in April 2007, the Veteran 
noted that she was constipated every two or three days and 
has sleep difficulties.  At her hearing in March 2009, she 
testified that she suffered from fatigability, constipation, 
and mental sluggishness due to her hypothyroidism.  A 30 
percent evaluation contemplates fatigability, constipation, 
and mental sluggishness, and she is competent to state that 
she has such symptoms.  See Espiritu, supra.  Therefore, a 30 
percent evaluation is warranted for hypothyroidism.  

However, an evaluation exceeding 30 percent is not warranted.  
An October 2006 VA progress note indicated that the Veteran 
gained 25 pounds.  However, there is no indication of 
muscular weakness or mental disturbance associated with her 
hypothyroidism.  Accordingly, a 30 percent evaluation, and no 
higher, is warranted for this disability.  At no time during 
the pendency of this initial claim has the disability been 
more disabling than as currently rated. 


ORDER

Entitlement to an evaluation of 30 for service-connected 
hypothyroidism is granted.  


REMAND

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The Veteran stated at her hearing that 
her right foot disability has increased in severity since her 
last compensation examination in April 2007.  Therefore, 
another VA examination is needed prior to adjudication of her 
claim for a higher rating for this disability.  38 U.S.C.A. § 
5103A(d).  The examination must address the applicable rating 
criteria in relation to her symptoms, to include the effect 
of pain upon function.  Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-06, 208 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current level 
of impairment due to the service-connected 
hallux valgus with residuals of a 
bunionectomy of the right foot.  The claim 
folder should be made available to the 
examiner for review.

The examiner is asked to address the 
following questions:

a).  Is the disability the functional 
equivalent to amputation of the great toe, 
regarding balance and propulsion; and 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or with repeated use over 
a period of time;

b).  did the bunionectomy result in 
resection of the metatarsal head;

c).  does the disability effect limitation 
of motion of the right ankle, and if so, 
describe limitation of motion of the right 
ankle in degrees and whether there is any 
additional limitation of motion of the 
right ankle due to functional loss due to 
pain during flare-ups or with repeated 
use, weakened movement, excess 
fatigability and, if feasible, the 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion of the right ankle; 
and,

d).  does the disability effect the 
function of entire right foot to a 
moderate or greater degree?

2.  After the above development has been 
completed, readjudicate the claim, 
addressing Diagnostic Codes 5280 and 5284, 
and an extraschedular rating.  If any 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


